— Appeal by defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered April 21, 1983, as amended July 7, 1983, convicting him of burglary in the second degree, upon his plea of guilty, and sentencing him to an indeterminate term of imprisonment of 4 to 12 years.
Judgment, as amended, reversed, on the law, and matter remitted to the Supreme Court, Kings County, for further proceedings consistent herewith.
In accordance with the plea bargain that underlies the instant judgment of conviction, Criminal Term was obligated to examine the probation report, and to make a determination as to whether the report was favorable or unfavorable. Upon the remittitur of this matter, that determination must be made. If the report is favorable, defendant shall be sentenced to a term of imprisonment of one and one-half to four and one-half years in accordance with the plea bargain. If it is determined that the probation report is unfavorable, defendant must be afforded the opportunity of withdrawing his guilty plea. Should he decline to do so, Criminal Term may impose what it deems to be an appropriate sentence (see People v Selikoff, 35 NY2d 227, cert den sub nom. Selikoff v New York, 419 US 1122). Mollen, P. J., Titone, Lazer and Thompson, JJ., concur.